Citation Nr: 0723095	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-35 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus, 
type II. 

2.  Entitlement to service connection for proteinuria with 
decrease in renal function, claimed as kidney disorder, 
secondary to service-connected diabetes mellitus, type II. 

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus, type II. 

4.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1967 to January 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision, the RO granted service connection for type 
II diabetes mellitus associated with herbicide exposure and 
assigned a 20 percent disability rating, effective March 12, 
2003.  The RO denied service connection for hypertension; 
proteinuria with decrease in renal function, claimed as 
kidney disorder; erectile dysfunction; chronic fatigue 
syndrome; and several other claimed disabilities not 
currently on appeal.

The veteran testified before the undersigned Acting Veterans 
Law Judge in March 2007.  At that time, the veteran withdrew 
his claim for an increased initial disability rating for 
diabetes mellitus, type II. That claim is no longer on 
appeal.  

In October 2006 the veteran submitted a claim for service 
connection for tinnitus, peripheral neuropathy secondary to 
service-connected diabetes mellitus, type II, and to reopen 
his previously denied service connection claim for post-
traumatic stress disorder (PTSD). In March 2007, the veteran 
submitted a claim for loss of use of creative organ on the 
record during his Board hearing.  Since the aforementioned 
claims are not currently on appeal, the Board refers the 
issues of service connection for loss of use of creative 
organ, tinnitus, peripheral neuropathy secondary to diabetes 
mellitus, and whether new and material evidence sufficient to 
reopen a previously denied claim for PTSD to the RO for 
appropriate action. See Roberson v. Principi, 251 F.3d 1378, 
1384 (2001).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hypertension; 
proteinuria with decrease in renal function, claimed as 
kidney disorder, chronic fatigue syndrome, and erectile 
dysfunction.  The veteran contends the aforementioned 
disabilities have developed secondary to his service-
connected diabetes mellitus, type II.  

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that the service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought. 38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc). If a nonservice-connected disorder 
is aggravated by a service-connected disorder, the veteran is 
entitled to compensation for the degree of increased 
disability (but only that degree) over and above the degree 
of disability existing in the absence of the aggravation.  
Id.  

The veteran has submitted a March 2007 opinion statement from 
his private physician which reflects current diagnoses of 
hypertension, proteinuria, nephritic syndrome, erectile 
dysfunction, and chronic fatigue syndrome.  His treating 
physician concluded the aforementioned disabilities are all 
directly or indirectly related to his service-connected 
diabetes. 

Also of record is a December 2004 VA compensation and pension 
examination report.  The examiner diagnosed proteinuria with 
mild decrease in renal function, hypertension, and erectile 
dysfunction. The examiner did not diagnose chronic fatigue 
syndrome.  The examiner concluded that the veteran's 
proteinuria with mild decrease in renal function, 
hypertension, and erectile dysfunction are not related to his 
service-connected diabetes mellitus, type II because the 
claimed disabilities were diagnosed before his diabetes. The 
VA examiner reached this conclusion without benefit of 
reviewing additional private and VA medical records 
subsequently associated with the claims folder.  Further, the 
examiner did not provide and opinion regarding whether the 
veteran's claimed disabilities are aggravated by his service-
connected disability.

Pursuant to the VCAA, VA is obliged to provide an examination 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002). The evidence of a link between current 
disability and service must be competent. Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003). The threshold for getting an 
examination under the VCAA is low. McClendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

In light of McClendon, the Board finds sufficient basis to 
secure a new VA examination and opinion to determine whether 
veteran's service-connected diabetes mellitus, type II 
aggravates his hypertension, kidney disorder, chronic fatigue 
syndrome, or erectile dysfunction.  

Accordingly, the case is REMANDED for the following 
development:

1.  Provide the veteran a VA medical 
examination to determine the nature, 
severity, and etiology of any current 
kidney disability and chronic fatigue 
syndrome.  All diagnoses are to be noted.  
Further, the examiner must provide an 
opinion regarding whether the veteran's 
hypertension, erectile dysfunction, 
chronic fatigue syndrome, and kidney 
disorder, if any, are at least as likely 
as not  due to, or have been increased 
over and above the degree of disability 
existing in the absence of the 
aggravation, his service-connected 
diabetes mellitus, type II.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.   The examiner is asked to 
specifically comment on the finding made 
both on VA ex of December 2004, and those 
noted in the March 2007 private opinion.  
The examination should include any 
diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefits sought remain 
denied, the claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

